 1
                                    -
                   Case 9:19-cv-00195-DLC Document 4 Filed 12/17/19 Page 1 of 6
                                                                                  -
     Torrance L. Coburn
     TIPP COBURN & ASSOCIATES PC
 2
     Attorneys at Law
 3   2200 Brooks St                                           FILED r_A~~Ufr\:: 2-,3      20 _\:.°l....__
                                                                                                 ..:
     P.O. Box 3778                                                       Candace Fisher
 4   Missoula, MT 59806-3778                                   SANDERS COUNTY CLERK O~ DI TRICT COURT
 5
     Phone: (406) 549-5186                                    SY       .A/\).._       .
     torrance@tcsattomeys.com
 6
              Attorneys for Plaintiff
 7


 8
                MONTANA TWENTIETH JUDICIAL DISTRICT COURT,
                           SANDERS COUNTY
 9   BRIAN HUTCHINSON,
10
                       Plaintiff,
11            vs.                                                 COMPLAINT and
                                                               DEMAND FOR JURY TRIAL
12   CITY OF THOMPSON FALLS,
13
                                                                James A. Manley
                       Defendant.
14
              COMES NOW the Plaintiff, Brian Hutchinson, by and through his counsel Torrance L.
15
     Coburn of TIPP COBURN & ASSOCIATES PC, and for his Complaint against the Defendant,
16

17   alleges as follows :

18                                  PARTIES, JURISDICTION AND VENUE
19
              1.       Plaintiff Brian Hutchinson (Hutchinson) at all times pertinent to this Complaint
20
     resided in the State of Montana, Sanders County.
21
              2.       Defendant City of Thompson Falls is a political subdivision of the State of
22

23   Montana, with its principal office located at 108 Fullton Street, Thompson Falls, Montana

24   59873.
25
              3.       This action arises under the Americans with Disabilities Act (ADA) (42 U.S.C. §
26
     12201 et seq.), and the Montana Human Rights Act (Montana Code Annotated§ 49-2-303 et
27

28
     seq.).



                                      COMPLAINT and DEMAND FOR JURY TRIAL - I
 1          4.
                                -
                 Case 9:19-cv-00195-DLC Document 4 Filed 12/17/19 Page 2 of 6
                                                                              -
                    This Court is the proper venue for this matter because the Defendant transacts
 2
     business in Sanders County and the events in question occurred in Sanders County.
 3
            5.      Hutchinson filed a charge of employment discrimination on the basis of disability
 4

 5
     and sex with the Montana Human Rights Bureau within 180 days of the alleged employment

 6   discrimination he suffered at the hands of the Defendant. Hutchinson's charge of employment

 7
     discrimination was filed as Montana Human Rights Bureau Case No. 0190091.
 8
            6.      The Montana Human Commission issued its Final Agency Decision in HRB Case
 9

     No. 0190091 on the 30th day of May, 2019.
10

11          7.      Hutchinson filed this Complaint within 90 days of the Montana Human Rights

12   Final Agency Decision in in HRB Case No. 0190091.
13
            8.      Hutchinson' s Complaint filed herein is timely.
14
                          FACTS COMMON TO ALL CAUSES OF ACTION
15
            9.      The Plaintiff hereby incorporates by reference all statements and allegations
16

17   contained herein.

18          rn.      Plaintiff Hutchinson is an individual with a physical disability within the meaning
19
     of the ADA and the Montana Human Rights Act.
20
            11.      Plaintiff Hutchinson is a qualified individual with a disability within the meaning
21

22
     of the ADA and the Montana Human Rights Act.

23          12.      Defendant is an employer within the meaning of the ADA and the Montana

24
     Human Rights Act.
25
            13.      During the course of his employment, Plaintiff Hutchinson performed his job
26
     duties in a reasonable and adequate manner, and, pursuant to the Montana Human Rights Act,
27

28   was an "otherwise qualified person".



                                    COMPLAINT and DEMAND FOR JURY TRIAL - 2
 1
                                 -
                Case 9:19-cv-00195-DLC Document 4 Filed 12/17/19 Page 3 of 6
                                                                                -
             14.      Plaintiff Hutchinson notified the Defendant of his disability, and requested
 2
     accommodations for his disability.
 3
             15.      Despite Hutchinson's disability and his request for accommodation, the
 4

 5
     Defendant refused to accommodate Hutchinson. Moreover, the Defendant refused to engage in

 6   the interactive process required by the ADA and the Montana Human Rights Act, and simply

 7
     denied Hutchinson's requ~st for accommodation.
 8
             16.      Instead of engaging in the interactive process required by the ADA and the
 9
     Montana Human Rights Act and providing accommodations for Hutchinson's disability, the
10

11   Defendant terminated Hutchinson's employment on June 11, 2018.

12           17.      The Defendant's stated reason for terminating Hutchinson is that his disability
13
     rendered him unable to perform his job duties.
14
             COUNT ONE - FAILURE TO ACCOMMODATE IN VIOLATION OF THE
15                        AMERICANS WITH DISABILITIES ACT
16
             18.      Hutchinson realleges, and incorporates by reference, all preceding allegations, as
17
     if fully set forth here.
18

             19.      By refusing to engage in the interactive process required by the ADA and failing
19

2o   to provide reasonable accommodations to Hutchinson, the Defendant engaged in illegal

21   discrimination in violation of the Americans with Disabilities Act.
22
             20.      As a result of the Defendant's discrimination against Hutchinson on the basis of
23
     his disability, Plaintiff Hutchinson suffered and continues to suffer economic losses, mental
24

25
     anguish, pain and suffering, and other nonpecuniary losses.

26   II
27
     II
28




                                     COMPLAINT and DEMAND FOR JlJRY TRIAL - 3
 1
                                 -
                Case 9:19-cv-00195-DLC Document 4 Filed 12/17/19 Page 4 of 6



            COUNT TWO -FAILURE TO ACCOMMODATE IN VIOLATION OF THE
 2
                          MONTANA HUMAN RIGHTS ACT

 3           21.      Hutchinson realleges, and incorporates by reference, all preceding allegations, as

 4
     if fully set forth here.
 5
             22.      By refusing to engage in the interactive process required by the Montana Human
 6
     Rights Act and failing to provide reasonable accommodations to Hutchinson, the Defendant
 7

 8
     engaged in illegal discrimination in violation of the Montana Human Rights Act.

 9           23.      As a result of the Defendant' s discrimination against Hutchinson on the basis of
10
     his disability, Plaintiff Hutchinson suffered and continues to suffer economic losses, mental
11
     anguish, pain and suffering, and other nonpecuniary losses.
12
        COUNT THREE - DISCRIMINATORY TERMINATION IN VIOLATION OF THE
13
                       AMERICANS WITH DISABILITIES ACT
14
             24.      Hutchinson realleges, and incorporates by reference, all preceding allegations, as
15
     if fully set forth here.
16

17           25.      By refusing to engage in the interactive process required by the ADA and instead

18   terminating Hutchinson because of his disability, the Defendant engaged in illegal discrimination
19
     in violation of the Americans with Disabilities Act.
20
             26.     As a result of the Defendant's discrimination against Hutchinson on the basis of
21

22
     his disability, Plaintiff Hutchinson suffered and continues to suffer economic losses, mental

23   anguish, pain and suffering, and other nonpecuniary losses.

24
         COUNT FOUR- DISCRIMINATORY TERMINATION IN VIOLATION OF THE
25                       MONTANA HUMAN RIGHTS ACT

26           27.      Hutchinson realleges, and incorporates by reference, all preceding allegations, as
27
     if fully set forth here.
28




                                    COMPLAINT and DEMAND FOR JURY TRIAL - 4
 1
                 Case 9:19-cv-00195-DLC Document 4 Filed 12/17/19 Page 5 of 6
                                                                              -
            28.      By refusing to engage in the interactive process required by the Montana Human
 2
     Rights Act and instead terminating Hutchinson because of his disability, the Defendant engaged
 3
     in illegal discrimination in violation of the Montana Human Rights Act.
 4

            29.      As a result of the Defendant's discrimination against Hutchinson on the basis of
 5

 6   his disability, Plaintiff Hutchinson suffered and continues to suffer economic losses, mental

 7
     anguish, pain and suffering, and other nonpecuniary losses.
 8
            WHEREFORE, the Plaintiff Jay Spillers requests that this Court:
 9
            A.       Issue a judgment declaring the Defendant's acts, policies, practices and
10

11   procedures complained of above violated the Plaintiffs rights as secured by the Americans with

12   Disabilities Act and the Montana Human Rights Act;
13
            B.       Grant the Plaintiff a permanent injunction enjoining the Defendant and all those
14
     acting in concert with it and at its direction from engaging in any employment policy or practice
15
     that discriminates against him on the basis of a disability;
16

17          C.       Order the Defendant to make the Plaintiff whole by providing appropriate back

18   and front pay and reimbursement for lost pension, Social Security, Unemployment
19
     Compensation, experience, training opportunities, and other benefits in an amount to be shown at
20
     trial, and other affirmative relief including, but not limited to, reinstatement or reconsideration b
21

22
     the Defendants for employment opportunity;

23          D.       Order the Defendant to compensate the Plaintiff for   all actual, consequential,
24
     compensatory, general and special damages he has suffered as a result of the Defendant' s actions
25
     as alleged above;
26

27

28




                                    COMPLAINT and DEMAND FOR JURY TRIAL - 5
 1
                 Case 9:19-cv-00195-DLC Document 4 Filed 12/17/19 Page 6 of 6
                                                                              -
            E.       Retain jurisdiction over this action to assure full compliance with the orders of
 2
     this Court and with applicable law and require the Defendant to file any reports that the Court
 3
     deems necessary to evaluate compliance;
 4

 5
            F.       Grant the Plaintiff his costs and reasonable attorney' s fees incurred herein; and

 6          G.       Such other and further relief as this Court deems just, equitable and proper.

 7
            DATED this J-2-day of August, 2019.
 8
                                                    TIPP COBURN & ASSSOCIATES PC
 9

10

11
                                                    Torrance L. Co
12                                                  Attorney for Plaintiff
13
                                      DEMAND FOR JURY TRIAL
14

15          COMES NOW the Plaintiff, by and through counsel of TIPP COBURN &
16
     ASSSOCIATES PC, and demand a jury trial on all issues of fact in the above case.
17
            DATED this     2 Lday of August, 2019.
18

19                                                                                      SPC
20

21

22
                                                    Torrance L. Coburn
23
                                                    Attorney for Plaintiff

24

25

26

27

28




                                    COMPLAINT and DEMAND FOR JURY TRIAL - 6
